Tolson, C. J. The County of Randolph has filed a claim seeking an award in accordance with the statutory provisions of Chap. 65, Pars. 37, 38 and 39, Ill. Rev. Stats., 1957. The claim was heard by Commissioner Billy Jones, and his report, in the following words and figures, is hereby adopted by the Court: “This case is a claim for filing fees, service fees, and State’s Attorney’s fees in certain habeas corpus cases filed by inmates of the Illinois State Penitentiary at Menard, Randolph County, Illinois between the dates of December 20, 1956 and December 18, 1958, inclusive. The matter was heard on May 18, 1959 at Chester, Illinois. No testimony was offered, but an agreed statement of facts is contained in i stipulation filed with the Court. Your Commissioner appeared at Chester, Illinois on May 18, 1959, and examined the records and books in both the offices of the Circuit Clerk and the State’s Attorney, and found that these books and records substantiated claimant’s list of filing fees, sheriff's fees, and State’s Attorney’s fees, which is set forth in claimant's exhibit A. He also found each case numbered and docketed in order with figures for the respective fees. Similar claims have been filed with the Court of Claims, and have been allowed, as can be noted in an opinion filed March 31, 1953, 21 C.C.R. 427, and in an opinion filed on June 24, 1955 in case No. 4664. The total amount of the present claim is $7,375.50, as set forth in claimant’s exhibit A. Observations My examination of the records found everything to be in order to substantiate claimant’s claim. Conclusion Claimant has a just claim, which should be paid. Recommendation Commissioner recommends that the sum of $7,375.50 be allowed The County of Randolph, as prayed in the complaint.” An award is, therefore, made to The County of Randolph in the amount of $7,375.50.